        Case 1:07-cr-00003-LAP Document 845
                                        844 Filed 04/21/20
                                                  04/20/20 Page 1 of 1

                       ZEMAN & WOMBLE, LLP
BENJAMIN ZEMAN                                                             P (718) 514 - 9100
20 VESEY STREET, RM 400                                                    F (917) 210 - 3700
NEW YORK, NY 10007                                               ZEMAN@ZEMANWOMBLELAW.COM
                                WWW.ZEMANWOMBLELAW.COM


                                                                        April 20, 2020

BY EMAIL
Hon. Loretta A. Preska
United States District Judge                         The conference is adjourned to July 15,
Southern District of New York                        2020 at 10:00 a.m.
Daniel Patrick Moynihan United States Courthouse     SO ORDERED.
500 Pearl Street
                                                     Dated: April 21, 2020
New York, NY 10007

Re:    USA v. Dakwon Edwards
       07 Cr. 3 (LAP)
                                                     _______________________________
Dear Judge Preska:                                   LORETTA A. PRESKA, U.S.D.J.

        I represent Dakwon Edwards on a violation of his supervised release in the above-
 referenced matter that is scheduled before Your Honor at 11:30 am on April 21, 2020.
 Pursuant to Your Honor’s Order dated April 2, 2020, Mr. Edwards has been released and is
 presently safely at home recovering from symptoms of COVID-19. I write this letter with
 the CONSENT of the Government and Mr. Edwards respectfully requesting an
 adjournment of our April 21, 2020 conference. With the ongoing uncertainty of these times
 I would propose that we adjourn this conference until a time that is convenient for the
 Court, possibly in mid-July.

        Thank you for your consideration of this matter. I am working from home am
 available by email at Zeman@ZemanWombleLaw.com or on my cell phone at (917) 514-
 3988. Stay safe.

                                                          Sincerely,




                                                          Benjamin Zeman
                                                          Zeman & Womble, LLP
                                                          Counsel for Dakwon Edwards

Cc: AUSA Justin Rodriguez
